DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments and arguments filed on May 12, 2022, were received. Claim 10 has been amended. Claims 10-16 and 19-20 have been previously withdrawn from consideration but are now rejoined based on the amendment to Claim 10. None of the Claims have been cancelled or added as new. Therefore, Claims 1-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on March 15, 2022.

Election/Restrictions
4.	Claims 1-20 are allowable. The restriction requirement between Groups, as set forth in the Office action mailed on January 28, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 10-16 and 19-20, directed to a Group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
5.	The amendment to the Specification dated May 12, 2002, has been received and approved by the Examiner. 

Claim Rejections - 35 USC § 103
6.	The rejection of Claims 1, 6-9 and 17-18 under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2015/0372358 A1), has been overcome based on the arguments presented on pages 8-10 of the Remarks dated May 12, 2022.

7.	The rejection of Claims 2-3 under 35 U.S.C. 103 as being unpatentable over Izumi et al. (US 2015/0372358 A1), as applied to Claims 1, 6-9 and 17-18, and in further view of Fujiki et al. (US 2016/0049646 A1), has been overcome based on the arguments presented on pages 10-12 of the Remarks dated May 12, 2022.

Reasons for Allowance
8.	Claims 1-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Izumi et al. (US 2015/0372358 A1), teach a cathode of a metal air battery comprising electrically conductive fibers coated in a metal oxide coating/catalyst in a three-dimensional network structure.  The closest prior art do not teach, fairly suggest, or render obvious a cathode of a metal air battery comprising a three-dimensional network structure, the three-dimensional network structure comprising an electrically conductive metal oxide in a form of a plurality of strands, wherein a strand of the plurality of strands has an aspect ratio in a range of about 10 to about 107, and wherein the three-dimensional network structure has a porosity of about 70 volume percent to about 95 volume percent, based on a total volume of the three-dimensional network structure.
Claim 10 teaches a similar method or manufacturing a cathode, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725